Exhibit 10-AAkk

 

DATED 7 March   2006

 

(1) TECH DATA EUROPE GMBH

 

(2) GLOBAL KNOWLEDGE NETWORK NETHERLANDS B.V.

 

(3) GLOBAL KNOWLEDGE TRAINING, LLC

 

--------------------------------------------------------------------------------

MASTER AGREEMENT

 

--------------------------------------------------------------------------------

for the sale and purchase

of the Azlan Training Business

Eversheds LLP

Senator House

85 Queen Victoria Street

London EC4V 4JL

Tel: +44 (0) 20 7919 4500

Fax: +44 (0) 20 7919 4919

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONTENTS

 

           Page Clause       1    INTERPRETATION    1 2    SALE AND PURCHASE   
10 3    DEPOSIT    12 4    CONSIDERATION    12 5    COMPLETION    13 6   
WARRANTIES    15 7    INDEMNITIES    16 8    RESTRICTIVE COVENANTS    17 9   
USE OF THE AZLAN NAME    18 10    BUYER’S ASSURANCES    20 11    RECORDS AND
ACCESS    20 12    FUTURE ENQUIRIES AND ASSISTANCE    21 13    ANNOUNCEMENTS   
21 14    COSTS    21 15    NOTICES    21 16    ASSIGNMENT    22 17    ENTIRE
AGREEMENT    22 18    GENERAL    23 19    GUARANTOR OBLIGATIONS    24 20   
GOVERNING LAW AND ARBITRATION    25 21    COUNTERPARTS    26 Schedules    1   
Relevant Sellers and Relevant Buyers    27 2    Purchase Price Allocation    28
3    The Excluded Assets    29 4    Warranties    30 5    Limitations on the
Seller’s Liability    39 6    Azlan Name    44 7    Part I - Completion Accounts
   45    Part II - Pro Forma Balance Sheet as at the Transfer Date    49 8   
Material Contracts    50 9    IT Systems    51 10    Transitional Arrangements
   52

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 7 March   2006

BETWEEN:

 

(1) TECH DATA EUROPE GMBH incorporated and registered in Germany with company
number HRB 123866 whose registered office is at Kistlerhofstrasse 75, D-81379
Munich, Germany (the “Seller”); and

 

(2) GLOBAL KNOWLEDGE NETWORK NETHERLANDS B.V. incorporated and registered in the
Netherlands with company number 30134193 whose registered office is at Ratelaar
38, 3434 EW Nieuwegein, The Netherlands (the “Buyer”);

 

(3) GLOBAL KNOWLEDGE TRAINING LLC incorporated and registered in the state of
Delaware and whose registered office is at 90000 Regency Parkway, Suite 500,
Cary, North Carolina 27511, United States of America (the “Guarantor”).

WHEREAS

 

(A) Each of the Relevant Sellers (as defined below) is a direct or indirect
subsidiary of or an Associated Company of the Seller and the Relevant Sellers
together carry on the Business.

 

(B) Each of the Relevant Buyers (as defined below) is a direct or indirect
subsidiary of the Buyer.

 

(C) The Seller has agreed to sell and transfer, or procure the sale and transfer
by the Relevant Sellers of, and the Buyer has agreed to purchase, or procure the
purchase by the Relevant Buyers of, the Business as a going concern for the
consideration and on the terms and subject to the conditions set out in this
Agreement and the relevant Local Agreements (as defined below).

OPERATIVE CLAUSES

 

1. INTERPRETATION

In this Agreement:

 

1.1 the following expressions have the following meanings unless inconsistent
with the context:

 

“Accounting Date”    31 January 2005 “Accounts”    the audited statutory
accounts of each Relevant Seller for the financial year which ended on the
Accounting Date

 

CONFIDENTIAL TREATMENT

REQUESTED

  1  



--------------------------------------------------------------------------------

“Additional Consideration”    the amount of USD $500,000 set out in clause 4.1.2
“Associated Company”   

any company which at the relevant time is:

 

(a)      a holding company of the Seller (or the Buyer (as the case may be)); or

 

(b)      a subsidiary or subsidiary undertaking of the Seller (or the Buyer (as
the case may be)); or

 

(c)      a subsidiary or subsidiary undertaking of any such holding company
(other than the Seller (or the Buyer (as the case may be)) itself);

 

the expressions “holding company”, “subsidiary” and “subsidiary undertaking”
having the meanings given to them by CA 1985

“Assumed Liabilities”   

(i)       the liabilities of the Relevant Sellers in respect of the Business
which fall due on or after the Transfer Date set out in the Completion Accounts,
and

 

(ii)      all other obligations of the Relevant Sellers under or in respect of
the Business Contracts and the Property due to be performed after the Transfer
Date (but excluding any liability for breach of any such obligation which ought
to have been performed prior to the Transfer Date)

“Azlan Integration”    the process of integrating the operational business
activities of Azlan entities into the Tech Data group of companies which started
in December 2004 and which is ongoing

 

CONFIDENTIAL TREATMENT

REQUESTED

  2  



--------------------------------------------------------------------------------

“Azlan Name”    the Azlan Training name and/or the Azlan logo as used in the
Business at the Transfer Date, including the visual representations which are
set out in Schedule 6 “Business”    the training business carried on by the
Relevant Sellers under the Azlan Name at the Transfer Date “Business Assets”   
all the property, rights and assets of the Business to be sold to the Relevant
Buyers pursuant to this Agreement or any Local Agreement as described in
clause 2 “Business Contracts”    all Contracts entered into by or on behalf of
the Relevant Sellers in connection with the Business which are unperformed
(wholly or partly) as at the Transfer Date and including customer and supplier
contracts, computer contracts, leasing and hire agreements, pre-payments in
respect of business contracts and licences of Intellectual Property Rights and
Know How but excluding employment contracts with Employees, contracts relating
to the ownership or occupation of the Property, and contracts relating to the
Excluded Assets “Business Day”    any day (other than a Saturday or Sunday) on
which banks are open in London for normal banking business “Business
Information”    all confidential information (but excluding Business Know How)
that is used in any part of the Business and Business Assets including (i) any
products sold or services rendered by the Business and (ii) the operations,
management, administration or financial affairs of the Business

 

CONFIDENTIAL TREATMENT

REQUESTED

  3  



--------------------------------------------------------------------------------

“Business Intellectual Property”    Intellectual Property Rights (excluding the
Business Name) owned by the Relevant Sellers or used in connection with the
Business as at the Transfer Date “Business Know How”    that Know How owned by
the Relevant Sellers and used primarily and substantially in connection with the
Business at this Transfer Date excluding for the avoidance of doubt any Business
Name “Business Name”    the Tech Data name and/or the Azlan Name “Buyer’s
Solicitors”    Kilpatrick Stockton LLP of One Canada Square Canary Wharf, London
E14 5NZ, United Kingdom “CA 1985”    the Companies Act 1985 “Collateral
Intellectual Property Rights”    all intellectual property rights, other than
Intellectual Property Rights (as defined below) used in connection with the
Business as at the Transfer Date “Completion”    completion of the sale and
purchase in accordance with clause 5 “Completion Accounts”    the proforma
balance sheets of each of the Relevant Sellers relating to its part of the
Business as at the Transfer Date prepared in accordance with Schedule 7 and on a
consistent basis with the Management Accounts “Consideration”    the aggregate
consideration for the sale of the Business Assets as stated in clause 4
“Contract”    any legally binding agreement or commitment “Customer Cash”    all
cash sums belonging or referable to customers, or potential customers, of the
Business which are held by or deposited with the Seller and/or each Relevant
Seller as deposits for, or advance or instalment payment in relation to, any
Business Contract, or so held or deposited in relation to any contract or order
which any such customer may place with the Business in the future

 

CONFIDENTIAL TREATMENT

REQUESTED

  4  



--------------------------------------------------------------------------------

“Deposit”    the sum of USD $1,650,000 to be paid to the Seller on the execution
of this Agreement in accordance with clause 3 “Disclosed”    disclosed in the
Disclosure Letter or any of its annexures “Disclosure Letter”    the letter
having the same date as this Agreement from the Seller to the Buyer qualifying
the Warranties “Employees”    the persons identified in schedules to the Local
Agreements and employed in the Business immediately before the Transfer Date
whose contracts of employment after the Transfer Date will be or are deemed
effected with the Relevant Buyer “Encumbrance”    any mortgage, charge, pledge,
lien, assignment by way of security, option, restriction, claim, right of
pre-emption, right of first refusal, third party right or interest, other
encumbrance or security interest of any kind, or other preferential arrangement
having similar effect “Excluded Assets”    the assets described in Schedule 3
and which are excluded from the sale and purchase pursuant to this Agreement
“Goodwill”    the goodwill of the Business at the Transfer Date and the
exclusive right of the Relevant Buyer to carry on the Business and to represent
themselves as carrying on the Business in succession to the Relevant Sellers
“Initial Consideration”    the sum of USD $16.5 million (sixteen million five
hundred thousand United States’ dollars)

 

CONFIDENTIAL TREATMENT

REQUESTED

  5  



--------------------------------------------------------------------------------

“Intellectual Property Rights”    the Business Name, the Flexcom name, the
Horizon name, the domain names listed in the Disclosure Letter, software
licences and ownership and other rights to use the training and marketing
materials employed in the Business at the Transfer Date “Inventory”    all stock
in trade of the Business at the Transfer Date (including, without limitation any
transferable testing vouchers) “IT Systems”    all computer hardware (including
network and telecommunications equipment) and software (including associated
preparatory materials, user manuals and other related documentation) owned,
used, leased or licensed by or in relation to the Business, excluding the
Retained Accounting Systems. A non-exhaustive list of the IT Systems (providing
central IT services) is set out in Schedule 9 “Jurisdictions”    Belgium,
Denmark, France, Germany, Italy, the Netherlands, Norway, Spain, Sweden and the
United Kingdom “Know How”    all technical information and know-how (whether or
not confidential) including that comprised in or derived from formulae, designs,
specifications, drawings, manuals, instructions and catalogues that in any way
relate to inventions, discoveries, improvements, designs, processes, techniques,
computer hardware and Software “Liabilities”    all costs, expenses, losses,
damages, claims, proceedings, awards, fines, orders and other liabilities
(including reasonable legal and other professional fees and expenses) whenever
arising or brought

 

CONFIDENTIAL TREATMENT

REQUESTED

  6  



--------------------------------------------------------------------------------

“Local Agreements”    the asset transfer agreements to be entered into by the
Relevant Sellers and the Relevant Buyers on Completion in substantially the
agreed form or in such other form as the parties may agree required in order to
effect the sale and purchase of the Business in the Jurisdictions and Local
Agreement means any one of them “Management Accounts”    a proforma balance
sheet and a profit and loss account relating to the Business extracted from the
management accounts of each Relevant Seller for the nine month period from the
Accounting Date to the Management Accounts Date “Management Accounts Date”    31
October 2005 “Material Business Contracts”    means those Business Contracts
listed in Schedule 8 [REDACTED]    [REDACTED] “Parties”    the parties to this
Agreement and “Party” shall be construed accordingly “Plant and Equipment”   
the fixed and loose plant, machinery and equipment, fittings and other chattels
(including office equipment but excluding the IT Systems) owned by the Relevant
Sellers and used in connection with the Business or this Transfer Date whether
or not situated at the Property “Property”    the leasehold or licensed
properties used in connection with the Business listed in the Local Agreements
and in relation to a particular Relevant Seller, the leasehold or licensed
property owned or occupied for the purpose of the Business by that Relevant
Seller and each and every part of such property (including, for the avoidance of
doubt the benefit of rental payments, deposits and rates made under the relevant
Leases prior to Completion and where the context admits the leases and tenancies
pursuant to which the Properties are held by the Seller or Relevant Seller)

 

CONFIDENTIAL TREATMENT

REQUESTED

  7  



--------------------------------------------------------------------------------

“Records”    all the books and records (or extracts thereof where appropriate)
relating primarily and substantially to the Business, the Business Assets and
the Employees (including personnel files) other than those relating to the
Excluded Assets and any records that the Seller or the Relevant Sellers are
required by law to retain “Relevant Buyers”    the relevant buyers whose names
are set out in column (2) of Schedule 1 “Relevant Claim”    any claim for breach
of any of the Warranties or any other provision of this Agreement (other than a
breach of clause 2.2 or a claim under clause 7.1) “Relevant Sellers”    the
relevant sellers whose names are set out in column (1) of Schedule 1 “Retained
Accounting Systems”    the “SAP” and “Strategix” accounting software systems
used by certain of the Relevant Sellers “Retained Liabilities”    all
liabilities or obligations of the Business which have accrued at the Transfer
Date other than the Assumed Liabilities “Retained Property”    the leasehold or
licensed properties used in connection with the Business in [REDACTED] “Seller’s
Solicitors”    Eversheds LLP of Senator House, 85 Queen Victoria Street, London
EC4V 4JL “Software”    any form of computer program, including applications
software, database platform and operating systems, whether in source or object
code form used in the Business

 

CONFIDENTIAL TREATMENT

REQUESTED

  8  



--------------------------------------------------------------------------------

“Taxation” or “Tax”    any governmental, federal, state, regional, local,
municipal or foreign income, gross receipts license, payroll, employment,
excise, severance, stamp, occupation, premium, windfall profits, environmental,
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, alternative or add-on minimum, estimated, or other
tax or any kind whatsoever, whether computed on a separate or consolidated,
unitary or combined basis or in any other manner, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other person “Trade Accounts Receivable”    all amounts owing to a Relevant
Seller by trade debtors in connection with the Business at the Transfer Date in
respect of goods or services supplied by such Relevant Seller before the
Transfer Date (whether or not invoiced and whether or not then due and payable)
“Transfer Date”    10 March 2006, or such other date as the Parties may agree
“VAT”    Value Added Tax “Warranties”    the warranties set out or referred to
in clause 6 and Schedule 4

 

1.2 references to any statute or statutory provision include, unless the context
otherwise requires, a reference to the statute or statutory provision as
modified or re-enacted and in force from time to time prior to Completion and
any subordinate legislation made under the relevant statute or statutory
provision in force prior to Completion;

 

1.3 references to persons will include bodies corporate, unincorporated
associations and partnerships;

 

CONFIDENTIAL TREATMENT

REQUESTED

  9  



--------------------------------------------------------------------------------

1.4 references to a document being “in the agreed terms” are to that document in
the form agreed and for the purposes of identification initialled by or on
behalf of the Seller and the Buyer;

 

1.5 references to the singular include the plural and vice versa;

 

1.6 references to clauses and Schedules are to clauses of and Schedules to this
Agreement, and references to paragraphs are to paragraphs in the Schedule in
which such references appear;

 

1.7 references to the Transfer Date shall mean 5.30 p.m. (GMT) on the Transfer
Date;

 

1.8 if any reference to an amount in US dollars under this Agreement or any
Local Agreement needs to be converted into a currency other than US dollars it
will be converted at the spot rate prevailing and published in the Financial
Times in London on the Transfer Date;

 

1.9 the Schedules form part of this Agreement and will have the same force and
effect as if expressly set out in the body of this Agreement;

 

1.10 the headings in this Agreement will not affect its interpretation; and

 

1.11 any phrase introduced by the term “include”, “including”, “in particular”
or any similar expression will be construed as illustrative and will not limit
the sense of the words preceding that term.

 

2. SALE AND PURCHASE

 

2.1 The Seller will procure the sale and transfer by each Relevant Seller, in
each case pursuant to this Agreement and, to the extent applicable, the relevant
Local Agreement with full title guarantee (unless otherwise specified in this
Agreement), and the Buyer will procure the purchase by each Relevant Buyer of
the Business as a going concern as at the Transfer Date comprising the following
assets (the “Business Assets”):

 

  2.1.1 the benefit (subject to the burden) of the Business Contracts;

 

  2.1.2 the Business Know How;

 

  2.1.3 the Business Information;

 

  2.1.4 the Business Intellectual Property;

 

CONFIDENTIAL TREATMENT

REQUESTED

  10  



--------------------------------------------------------------------------------

  2.1.5 the Collateral Intellectual Property Rights

 

  2.1.6 the Inventory;

 

  2.1.7 the IT Systems;

 

  2.1.8 the Goodwill;

 

  2.1.9 the Plant and Equipment;

 

  2.1.10 the Property (other than the Retained Property);

 

  2.1.11 the Trade Accounts Receivable; and

 

  2.1.12 the Records.

 

2.2 Each of the Business Assets will be sold and bought free from any
Encumbrance and with all rights attached to it unless otherwise specified in
this Agreement.

 

2.3 The Buyer will procure that each Relevant Buyer will assume the burden of
the Assumed Liabilities pursuant to the relevant Local Agreement.

 

2.4 Except as otherwise provided in this Agreement or any relevant Local
Agreement:

 

  2.4.1 beneficial ownership and risk in each of the Business Assets in respect
of which beneficial ownership is to pass to the Relevant Buyer will pass to the
Relevant Buyer on Completion; and

  2.4.2 title to all Business Assets in respect of which beneficial ownership is
to pass to the Relevant Buyer which can be transferred by delivery will pass on
delivery and such delivery will be deemed to take place at Completion.

 

2.5 Notwithstanding any other provision of this Agreement, the Excluded Assets
and the Retained Liabilities (which the Parties do not consider to be necessary
for the operation of the business as a going concern) are excluded from the sale
and purchase under or pursuant to this Agreement.

 

2.6 For the avoidance of doubt, provisions dealing with the transfer of the
Business Assets and detailed schedules of the Property and the Employees are
contained in the Local Agreements.

 

2.7 Subject to Completion:

 

  2.7.1 [REDACTED];

 

CONFIDENTIAL TREATMENT

REQUESTED

  11  



--------------------------------------------------------------------------------

  2.7.2 [REDACTED];

 

  2.7.3     

 

  2.7.3.1 [REDACTED]

 

  2.7.3.2 [REDACTED]

 

  2.7.3.3 [REDACTED]

 

  2.7.3.4 [REDACTED]

 

  2.7.3.5 [REDACTED]

 

3. DEPOSIT

 

3.1 There shall be paid by the Buyer in cash to the Seller’s Solicitors client
account on the execution of this Agreement the amount of the Deposit, which
shall be held by the Seller’s Solicitors as stakeholders and shall be dealt with
in accordance with Clause 3.2 of this Agreement.

 

3.2 The Seller’s Solicitors shall hold the Deposit as stakeholders and the
Seller and the Buyer agree irrevocably to authorise the Seller’s Solicitors to:

 

  3.2.1 pay the Deposit and accrued interest to the Seller either: (a) (as part
satisfaction of the Initial Consideration) in the event that Completion takes
place in accordance with Clause 5; or (b) if Completion does not take place in
accordance with Clause 5 due to anything done or omitted to be done by the Buyer
save where the Buyer exercises it right to rescind this Agreement pursuant to
Clause 17.4; or

 

  3.2.2 pay the Deposit and accrued interest to the Buyer in the event that
Completion does not take place in accordance with Clause 5 due to anything done
or omitted to be done solely by the Seller.

 

4. CONSIDERATION

 

4.1 The Consideration for the sale of the Business and the Business Assets is:

 

  4.1.1 the Initial Consideration (the amount of which less the Deposit shall be
paid in accordance with clause 5.5, such Deposit to be dealt with in accordance
with clause 3 above);

 

CONFIDENTIAL TREATMENT

REQUESTED

  12  



--------------------------------------------------------------------------------

  4.1.2 [REDACTED], a further amount of USD $500,000, payable within 10 Business
Days of unconditional confirmation of renewal to the Buyer or any Relevant Buyer
[REDACTED].

 

4.2 [REDACTED].

 

4.3 The Consideration will be allocated as set out at Schedule 2.

 

4.4 The Consideration shall be paid by the Buyer (as agent for the Relevant
Buyers) to the Seller or such other Tech Data entity as the Seller shall direct
(as agent for the Relevant Sellers), in accordance with clauses 5.5 and 5.6 as
reflected in and subject to any legal requirements under any Local Agreement for
any direct payments thereunder or as otherwise agreed by the Buyer and the
Seller.

 

4.5 All amounts expressed in this Agreement as being payable by the Buyer are
expressed exclusive of any VAT or similar tax or duty which may be chargeable.
The parties will use their respective best endeavours to mitigate the imposition
of any such tax. If subsequent to Completion it is determined that the relevant
sales are (contrary to the view of the Parties) not to be regarded as transfers
as going concerns such that VAT or a similar tax should have been charged, the
Buyer will be invoiced and shall pay such tax to the Seller.

 

5. COMPLETION

 

5.1 Completion will take place at the offices of Seller’s Solicitors on the
Transfer Date.

 

5.2 At Completion, the Seller shall procure that each Relevant Seller shall, and
the Buyer shall procure that each Relevant Buyer shall enter into the relevant
Local Agreement. To the extent that any provisions of this Agreement are
inconsistent with or additional to the provisions of a Local Agreement, the
provisions of this Agreement shall prevail and the Seller and the Buyer shall
procure that the provisions of the relevant Local Agreement are adjusted to the
extent necessary to give effect to the provisions of this Agreement subject to
being compliant with any relevant law in the relevant Jurisdiction and/or that
the Relevant Seller and the Relevant Buyer comply to the extent lawful with the
provisions of this Agreement as though they were bound by such provisions in
place of the provisions of the relevant Local Agreement. For the avoidance of
doubt, the relevant Local Agreement will be entered into solely in order to
implement the sale and purchase of the part of the Business agreed to be sold in
the relevant Jurisdiction and to enable the Relevant Buyer to enter into a
direct contractual relationship with the Relevant Seller in the terms of the
Local Agreement.

 

CONFIDENTIAL TREATMENT

REQUESTED

  13  



--------------------------------------------------------------------------------

5.3 The Seller shall not and shall procure that a Relevant Seller shall not
bring any claim against the Buyer or the Relevant Buyers in respect of or based
upon the Local Agreements save to the extent necessary to implement any transfer
of any Business Assets sold hereunder in a manner consistent with the terms
provided for by this Agreement. To the extent that the Seller or a Relevant
Seller does bring such a claim (save as referred to above), the Seller shall
indemnify each of the Buyer and the Relevant Buyers against all losses which it
may suffer through or arising from the bringing of such a claim against it. The
Buyer shall not and shall procure that a Relevant Buyer shall not bring any
claim against the Seller or the Relevant Sellers in respect of or based upon the
Local Agreements save to the extent necessary to implement any transfer of any
Business Assets sold hereunder in a manner consistent with the terms provided
for by this Agreement. To the extent that the Buyer or a Relevant Buyer does
bring such a claim (save as referred to above), the Buyer shall indemnify each
of the Seller and the Relevant Sellers against all losses which it may suffer
through or arising from the bringing of such a claim against it.

 

5.4 At and from Completion, the Seller will procure that the Relevant Sellers
and the Buyer will procure that the Relevant Buyers will comply with the
provisions of and perform the relevant Local Agreements.

 

5.5 At Completion, the Buyer will pay the Initial Consideration by electronic
funds transfer to the Seller’s Solicitors’ client account (details of which have
been provided by the Seller’s Solicitors to the Buyer’s Solicitors) or by such
other method as may be agreed between the parties.

 

5.6 The Additional Consideration shall be paid by electronic funds transfer to
the Seller’s Solicitors’ client account or by such other method as may be agreed
between the parties within the applicable time frame prescribed in clause 4.1.2.

 

5.7 The Seller’s Solicitors are authorised to receive the Consideration on
behalf of the Seller and payment to them will be a good and sufficient discharge
to the Buyer and the Buyer will not be further concerned as to the application
of the moneys so paid.

 

5.8 The Buyer is not obliged to complete this Agreement unless the Relevant
Sellers comply with all of their respective obligations under the relevant Local
Agreements.

 

5.9 The Buyer and the Seller will implement the provisions of Schedule 7 to
produce and effect a final determination of the Completion Accounts.

 

CONFIDENTIAL TREATMENT

REQUESTED

  14  



--------------------------------------------------------------------------------

5.10 Between the execution of this Agreement and Completion, the Seller shall
procure that the Relevant Sellers shall operate the Business in the normal
course and that all insurance related to the Business is maintained.

 

6. WARRANTIES

 

6.1 The Seller warrants to the Buyer in the terms of the Warranties. The
Warranties shall have effect subject to and shall be qualified by all facts and
matters fairly Disclosed and the limitations and qualifications set out in this
Agreement.

 

6.2 The Seller waives and may not enforce any right which the Seller may have
against any of the Employees on whom it may have relied in agreeing to any term
of this Agreement or any statement in the Disclosure Letter save to the extent
of any fraud or any dishonest, reckless or wilful misconduct or omission by such
Employee towards the Seller in this regard.

 

6.3 Each Warranty is to be construed independently and is not limited or
restricted by any other Warranty.

 

6.4 Where any Warranty refers to the knowledge, information, belief or awareness
of the Seller (or similar expression) the reference shall include the actual
knowledge of the Seller and Relevant Seller and the Seller will be deemed to be
aware of all information it received after making due enquiry of [REDACTED] and
any other persons who are directors of the Relevant Sellers but the Seller will
not be deemed to have made enquiry of any other person or further or otherwise
and will not be liable for breach of Warranty should a fact or circumstance
which would otherwise constitute a breach of Warranty be known to any person
other than the persons of whom due enquiry should be made.

 

6.5 Notwithstanding any other provision of this Agreement, the liability of the
Seller in respect of any Relevant Claim will be limited in accordance with the
provisions of Schedule 5 (Limitations on the Seller’s liability).

 

6.6 Where an amount is payable by one party to the other after Completion, the
amount of any Relevant Claim or any indemnity claim as finally determined will
if determined in a currency other than US dollars be converted to US dollars at
the spot rate prevailing and published in the Financial Times in London last
before payment.

 

6.7 In respect of any Relevant Claim (or part thereof) the Seller will pay the
sum due to the Buyer within 10 Business Days of the Seller or Relevant Seller
confirming it does not dispute the relevant amount of the Relevant Claim or part
thereof.

 

CONFIDENTIAL TREATMENT

REQUESTED

  15  



--------------------------------------------------------------------------------

6.8 In the event that any of the Business Assets used in the remote labs are
removed or rendered unusable by the Seller or any Associated Company, or any
agent thereof, after Completion the Seller shall replace such Business Assets
with the same equipment or equipment with the same specifications and
functionality within 24 hours of notification by Buyer to Seller regarding an
event triggering this clause 6.8. For the avoidance of doubt, the financial
limitations on the Seller’s liability contained in paragraphs 2.2 and 2.3 of
Schedule 5 shall not apply to this clause 6.8. For the further avoidance of
doubt, the other provisions of Schedule 5 shall apply to this clause 6.8.

 

7. INDEMNITIES

 

7.1 As at and from the Transfer Date, the Seller undertakes to indemnify, and to
keep indemnified, the Buyer and each Relevant Buyer against the Retained
Liabilities (whether actual, contingent or prospective) to the extent not
performed or discharged by the Relevant Sellers under the Local Agreements
including any reasonable costs of defending third party claims relating to the
Retained Liabilities and all reasonable legal fees incurred by the Buyer in
connection with enforcing this indemnity.

 

7.2 As at and from the Transfer Date, the Buyer undertakes to indemnify, and
keep indemnified, the Seller and each Relevant Seller against the Assumed
Liabilities (whether actual, contingent or prospective) to the extent not
performed or discharged by the Relevant Buyers under the Local Agreements
including any reasonable costs of defending third party claims relating to the
Assumed Liabilities and all reasonable legal fees incurred by the Seller in
connection with enforcing this indemnity.

 

7.3 The Buyer undertakes to:

 

  7.3.1 procure that the Relevant Buyers shall pay any registration fee or
transfer tax payable by the Relevant Buyers on the transfer of the Business
Assets in any Jurisdiction; and

 

  7.3.2 indemnify, and keep indemnified, the Seller and each Relevant Seller
against any failure by the Relevant Buyers to pay any such registration fee or
transfer tax.

 

CONFIDENTIAL TREATMENT

REQUESTED

  16  



--------------------------------------------------------------------------------

8. RESTRICTIVE COVENANTS

 

8.1 In this clause:

 

“Confidential Information”    means all Business Know How and all Business
Information, in each case, which amounts to a trade secret and which is not
publicly known

 

8.2 Each party undertakes to the other that it shall not and shall procure that
each of the Associated Companies shall not (whether alone or in conjunction
with, or on behalf of, another person and whether directly or indirectly),
without the prior written consent of the other:

 

  8.2.1 for a period of two years from Completion, solicit or entice away, or
endeavour to solicit or entice away, from the other party or any Associated
Company of it, or employ, any person employed by, or who is or was a consultant
to, the other party at Completion provided that nothing in this clause will
prohibit or restrict a party from interviewing and/or employing any such person
who (i) initiates discussions regarding employment without any direct or
indirect solicitation by a party; (ii) contacts a party or any Associated
Company of it in response to a general recruitment advertisement placed by or on
behalf of such party or any Associate Company of it in the national, local or
trade press or otherwise in relation to seeking employment with such party; or
(iii) has been terminated by the relevant party or any Associated Company of it
prior to commencement of any employment discussions or employment; or

 

  8.2.2 at any time after Completion make use of, disclose or cause unauthorised
disclosure to any person (except those authorised by the Buyer in writing to
know or as required by law or any governmental or regulatory organisation, or to
enforce the terms of this Agreement) any Confidential Information relating to
the other party or any Associated Company of it.

 

8.3 The Seller undertakes to the Buyer that it shall not, and will procure that
the Relevant Sellers shall not, (whether alone or in conjunction with, or on
behalf of, another person and whether directly or indirectly), without the prior
written consent of the Buyer:

 

  8.3.1 for a period of two years from Completion, in any geographic areas in
which the Business was carried on at the Completion Date, carry on or be
employed, engaged or interested in any business which would be in competition
with any part of the Business as the Business was carried on at Completion;

 

CONFIDENTIAL TREATMENT

REQUESTED

  17  



--------------------------------------------------------------------------------

  8.3.2 for a period of two years from Completion use the Azlan Name.

 

8.4 Each of the undertakings set out in this clause is separate and severable
and enforceable accordingly, and if any one or more of such undertakings or part
of an undertaking is held to be against the public interest or unlawful, the
remaining undertakings or remaining part of the undertakings will continue in
full force and effect and will bind the person to whom it relates.

 

9. USE OF THE AZLAN NAME

 

9.1 Subject to the conditions set out in this clause 9, the Seller hereby grants
to the Buyer and the Relevant Buyers for a period of 12 months after Completion
the non-exclusive, non-assignable right to use the Azlan Name in any geographic
areas in which the Business was carried on in the period of 12 months ended on
the Completion Date solely in connection with the Buyer’s succession of the
Business.

 

9.2 It is understood between the parties that during the 12 month period
referred to in clause 9.1 above the Buyer will and will procure that the
Relevant Buyers will phase out its use of the Azlan Name in favour of using its
own name and logo.

 

9.3 The Buyer will and will procure that the Relevant Buyers will only use the
Azlan Name in connection with the Business as set out in this clause. The Buyer
and/or the Relevant Buyers may during, but not following the expiry of, the
above 12 month period:

 

  9.3.1 where the Azlan Name has prior to Completion been applied and/or
displayed in connection with the Business, continue to display and use the Azlan
Name in precisely the same manner;

 

  9.3.2 use existing stocks of printed training materials; and

 

  9.3.3 use the Azlan Name on advertising and marketing materials.

 

9.4 The Buyer will not and will procure that the Relevant Buyers will not apply
and/or use the Azlan Name in relation to its business other than the Business.

 

9.5 The Buyer will not and will procure that the Relevant Buyers will not use or
refer to the Azlan Name in any way which would tend to allow it to become
generic, lose its distinctiveness, or become liable to mislead the public, nor
use or refer to the Azlan Name in any way which is detrimental to or
inconsistent with the good name, goodwill, reputation and image of the Seller
and the Relevant Sellers.

 

CONFIDENTIAL TREATMENT

REQUESTED

  18  



--------------------------------------------------------------------------------

9.6 The Buyer will not and will procure that the Relevant Buyers will not at any
time adopt or use or attempt to register any name, logo, trade mark, symbol or
device which incorporates or is confusingly similar to, or is a simulation or
colourable imitation of the Azlan Name or takes advantage of or is detrimental
to the distinctive character or repute of the Azlan Name.

 

9.7 The Buyer acknowledges that the Azlan Name is and will remain the property
of the Seller or the Relevant Sellers, and the Buyer shall not acquire any
right, title or interest in the Azlan Name except the rights of use as are
specifically set out in this Agreement and agree that the goodwill attaching to
the Azlan Name as a result of the Buyer’s or the Relevant Buyers’ use of them,
and all use of the Azlan Name shall enure for the Seller’s benefit.

 

9.8 The Buyer hereby indemnifies the Seller against all Liabilities suffered or
incurred by the Seller or the Relevant Sellers as a result of the Buyer’s or any
Relevant Buyer’s use of the Azlan Name otherwise than in accordance with this
Agreement.

 

9.9 The Seller hereby indemnifies the Buyer in respect of any claims against the
Buyer or any Relevant Buyer by any third party claimants to be entitled to
exercise rights in respect of the Azlan Name for any unauthorised use by the
Buyer or any Relevant Buyer of the Azlan Name.

 

9.10 The Buyer will and will procure that the Relevant Buyers will promptly
notify the Seller if it becomes aware of any unauthorised use of the Azlan Name
and the Buyer will and will procure that the Relevant Buyers will assist the
Seller as the Seller may reasonably require to protect the Azlan Name.

 

9.11 If the Buyer is in breach of any of its obligations under this clause 9 and
such breach is not remediable or, to the extent that it is remediable, it is not
remedied to the reasonable satisfaction of the Seller within 15 days of notice
to remedy the Seller may terminate absolutely and with immediate effect by
notice in writing to the Buyer all of the Buyer’s rights under this clause.
Otherwise, the Buyer’s rights under this clause shall terminate on the expiry of
the twelve month period referred to in clause 9.1.

 

9.12 Upon any termination under clause 9.11, the Buyer shall and shall procure
that the Relevant Buyers shall immediately cease to use the Azlan Name and shall
immediately remove or obliterate in a permanent manner all visible
manifestations of the Azlan Name and, upon request from the Seller, shall
certify thereto in the form of a declaration by a director of the Buyer.

 

CONFIDENTIAL TREATMENT

REQUESTED

  19  



--------------------------------------------------------------------------------

10. BUYER’S ASSURANCES

 

10.1 The Buyer warrants to the Seller that it and each Relevant Buyer has full
power to enter into and perform this Agreement and the relevant Local Agreement
(as the case may be) and that this Agreement and the relevant Local Agreement
(as the case may be) constitutes a binding obligation on the Buyer and each
Relevant Buyer in accordance with its terms and, without prejudice to the
generality of the foregoing, the Buyer further warrants and represents that all
authorisations, approvals, consents and licences required by the Buyer and/or
the Relevant Buyers to permit the Buyer to enter into this Agreement or any
Relevant Buyer to enter into the Local Agreement and the arrangements
contemplated in those agreements have been unconditionally and irrevocably
obtained and are in full force and effect.

 

10.2 The Buyer warrants to the Seller that there are no circumstances within the
actual knowledge of the Buyer, any Relevant Buyer or its officers or employees
at the date of this Agreement which will or might entitle the Buyer to make a
claim against the Seller under this Agreement.

 

11. RECORDS AND ACCESS

 

11.1 Without prejudice to any other provision of this Agreement, the Buyer and
its agents will be entitled for a period of 2 years from Completion on giving
reasonable notice to the Seller to have access during normal business hours to
take copies of any books, documents or other records (including computer
records) in the Seller’s possession relating primarily and substantially to the
Business or the Business Assets and which have not been delivered to the Buyer.

 

11.2 The Seller and its agents will, where necessary for the completion of its
accounts or tax returns or for dealing with any claims or disputes relating to
the use of the Business Assets or the carrying on of the Business up to the
Transfer Date, be entitled for a period of six years from Completion on giving
reasonable notice to the Buyer to have access during normal business hours and
to take copies of any of the Records which were delivered to the Buyer pursuant
to this Agreement and the Buyer shall retain the Records for such period of 6
years.

 

11.3 For a period of 2 years from Completion and in the event of the Buyer
needing to produce financial information to support a public offering on any
internationally recognised stock exchange, the Seller shall give due
consideration to any reasonable

 

CONFIDENTIAL TREATMENT

REQUESTED

  20  



--------------------------------------------------------------------------------

   request made by the Buyer for the Seller to offer assistance and provide
documentation to the Buyer and its agents, where it is still in the Seller’s
possession and relates primarily and substantially to the Business or the
Business Assets and which have not been delivered to the Buyer, and the Buyer
shall reimburse the Seller for reasonable third party expenses incurred in this
regard. For the avoidance of doubt such information will be provided without
responsibility on the part of the Seller, any Relevant Seller or any of their
respective employees, consultants, advisers or agents and specifically without
any representations or warranties as to its accuracy or completeness.

 

12. FUTURE ENQUIRIES AND ASSISTANCE

 

   The Seller will after Completion refer enquiries received by it relating
primarily and substantially to the Business to the Buyer including enquiries for
orders for anything manufactured or sold in connection with the Business.

 

13. ANNOUNCEMENTS

 

13.1 No announcement or circular concerning the terms of the transactions
contemplated by this Agreement and no disclosure of the terms of this Agreement
will be made by the Seller except with the prior written approval of the Buyer
or by the Buyer except with the prior written approval of the Seller.

 

13.2 Clause 13.1 does not apply to any announcement, circular or disclosure
required by law, or to the extent relevant, the regulations of any stock
exchange or listing authority or any other governmental or regulatory
organisation or any action taken to enforce this Agreement, provided, if
practicable, in each case, that the party required to make it has first
consulted and taken into account the reasonable requirements of the other party.

 

14. COSTS

 

   Except where expressly stated otherwise, each party to this Agreement will
bear such party’s own costs and expenses relating to the negotiation,
preparation and implementation of this Agreement.

 

15. NOTICES

 

15.1 Any notice or other communication given in connection with this Agreement
will be in writing and will be delivered personally or sent by pre-paid first
class post (or air mail if overseas) or by fax to the recipient’s address set
out in this Agreement or to any other address which the recipient has notified
in writing to the sender received not less than seven Business Days before the
notice was despatched.

 

CONFIDENTIAL TREATMENT

REQUESTED

  21  



--------------------------------------------------------------------------------

15.2 A notice or other communication is deemed given:

 

  15.2.1 if delivered personally, upon delivery at the address provided for in
this clause; or

 

  15.2.2 if sent by prepaid first class post, on the second Business Day after
posting it; or

 

  15.2.3 if sent by air mail, on the sixth Business Day after posting it; or

 

  15.2.4 if sent by fax, on completion of its transmission

 

   provided that, if it is delivered personally or sent by fax on a day which is
not a Business Day or after 4 p.m. on a Business Day, it will instead be deemed
to have been given or made on the next Business Day.

 

15.3 The provisions of this clause will not apply, in the case of service of
court documents, to the extent that such provisions are inconsistent with the
Civil Procedure Rules.

 

16. ASSIGNMENT

 

16.1 None of the parties may assign, transfer, charge or deal in any other
manner with this Agreement or any of its rights under this Agreement nor
sub-contract any or all of its obligations under this Agreement, nor purport to
do any of the same without the prior written consent (such not to be
unreasonably withheld) of the other parties.

 

16.2 This Agreement will be binding and enure for the benefit of successors in
title and permitted assigns of each of the parties and references to the parties
will be construed accordingly.

 

17. ENTIRE AGREEMENT

 

17.1 This Agreement and the documents referred to in it constitutes the entire
agreement between the parties and supersedes and replaces any previous
agreement, understanding, undertaking, representation, warranty or arrangement
of any nature whatsoever between the parties relating to the subject matter of
this Agreement.

 

17.2 The Buyer acknowledges and agrees for itself and each Relevant Buyer that
in entering into this Agreement, and the documents referred to in it, it has not
relied on,

 

CONFIDENTIAL TREATMENT

REQUESTED

  22  



--------------------------------------------------------------------------------

   and will have no remedy in equity, contract, tort, under the
Misrepresentation Act 1967 or otherwise in respect of, any representation other
than as set out in this Agreement and each document referred to in it.

 

17.3 Subject to clause 17.4, the only remedy available to the Buyer in respect
of this Agreement and the documents referred to in it is damages for breach of
contract and, for the avoidance of doubt, it will not have the right to rescind
or terminate this Agreement for breach of contract, negligent or innocent
misrepresentation or otherwise.

 

17.4 The Buyer shall have the right to rescind this Agreement in the event of
any fraudulent misrepresentation by the Buyer to the Seller where such
fraudulent misrepresentation has a material impact on the Business.

 

17.5 Nothing in this clause will have the effect of limiting or restricting any
liability of the parties arising as a result of any fraud.

 

18. GENERAL

 

18.1 Unless otherwise provided, any outstanding obligation contained in this
Agreement will remain in force notwithstanding Completion.

 

18.2 Each Party will (at the other party’s cost) do, or procure the doing of,
all acts and things and execute, or procure the execution of, all documents as
the other Party reasonably considers necessary to give full effect to the terms
of this Agreement and the Local Agreements.

 

18.3 Failure or delay by any Party in exercising any right or remedy under this
Agreement will not in any circumstances operate as a waiver of it, nor will any
single or partial exercise of any right or remedy in any circumstances preclude
any other or further exercise of it or the exercise of any other right or
remedy.

 

18.4 Any waiver of any breach of, or any default under, any of the terms of this
Agreement will not be deemed a waiver of any subsequent breach or default and
will in no way affect the other terms of this Agreement.

 

18.5 The Parties to this Agreement do not intend that any of its terms will be
enforceable by virtue of the Contracts (Rights of Third Parties) Act 1999 by any
person not a party to it.

 

18.6 No variation of this Agreement will be valid unless it is in writing and
signed by or on behalf of each Party to this Agreement.

 

CONFIDENTIAL TREATMENT

REQUESTED

  23  



--------------------------------------------------------------------------------

18.7 Save as expressly provided in this Agreement all rights or remedies
provided by law are excluded.

 

18.8 The Parties will perform the obligations set out in Schedule 10.

 

18.9 If any sum payable under this Agreement is not paid when due then, without
prejudice to either party’s rights under this Agreement, that sum will bear
interest at 2 per cent per annum over the base rate for the time being of HSBC
Bank plc, such interest accruing on a daily basis until payment is made in full,
whether before or after any judgement.

 

19. GUARANTOR OBLIGATIONS

 

19.1 In consideration of the Seller entering into this Agreement the Guarantor
irrevocably and unconditionally:

 

  19.1.1 guarantees to the Seller the due and punctual payment, observance and
performance by the Buyer of all of the Buyer’s liabilities and obligations,
whether present or future, express or implied, actual or contingent, under;

 

  (i) clause 4.1.2 (Additional Consideration); and

 

  (ii) clause 7.2 (Buyer’s indemnities) to the extent only that the same relates
to Assumed Liabilities in respect of the Property (the “Lease Obligations”); and

 

  19.1.2 undertakes that, if the Buyer fails to pay in full and on time any
amount due under or in connection with clause 4.1.2 and/or the Lease
Obligations, the Guarantor will immediately on demand pay that amount as if it
were the principal obligor; and

 

  19.1.3 agrees to indemnify the Seller on demand against each loss, liability
and cost which the Seller incurs as a result of:

 

19.1.3.1

   the Buyer’s failure to perform in full and on time its obligations under or
arising out of clause 4.1.2 and/or the Lease Obligations; or

19.1.3.2

   any of the obligations (or purported obligations) of the Buyer under clause
4.1.2 and/or the Lease Obligations being or becoming void, voidable or
unenforceable.

 

CONFIDENTIAL TREATMENT

REQUESTED

  24  



--------------------------------------------------------------------------------

19.2 Neither the liability of the Guarantor under this clause nor the rights,
powers and remedies conferred on the Seller under this clause or by law will in
any way be released, prejudiced, diminished or affected by any of the following:

 

  19.2.1 time or other indulgence being granted to the Buyer in respect of its
obligations under clause 4.1.2 and/or the Lease Obligations;

 

  19.2.2 any amendment to, or any variation, waiver or release of, any
obligation of the Buyer under clause 4.1.2 and/or the Lease Obligations;

 

  19.2.3 any invalidity, illegality, unenforceability, irregularity or
frustration in any respect of any of the liabilities or obligations referred to
in clause 19.1.1; and

 

  19.2.4 any other act, omission event or circumstances which, but for this
provision, might operate to prejudice, affect or otherwise affect the liability
of the Guarantor under this clause or any of the rights, powers or remedies
conferred upon the Seller under this clause or by law.

 

   Each obligation of the Guarantor under clause 19.1 is independent of each
other obligation under that clause.

 

20. GOVERNING LAW AND ARBITRATION

 

20.1 The formation, existence, construction, performance, validity and all
aspects whatsoever of this Agreement or of any term of this Agreement and any
dispute, controversy or claim arising out of or in connection with its subject
matter will be governed by and construed in accordance with the law of England
and Wales.

 

20.2 Any dispute, controversy or claim arising out of or in relation to this
Agreement, or in breach, termination or invalidity thereof, will be referred to
and finally settled by arbitration under the London Court of International
Arbitration Rules.

 

20.3 The number of arbitrators will be three.

 

20.4 The place of arbitration will be London and the language to be used in the
arbitral proceedings will be English.

 

20.5 If any arbitration proceedings are considered under this Agreement or any
Local Agreement where such proceedings would raise issues which are
substantially the same as, or connected with, issues raised in an arbitration
proceeding under this Agreement or any Local Agreement which has already been
commenced or arise out

 

CONFIDENTIAL TREATMENT

REQUESTED

  25  



--------------------------------------------------------------------------------

   of substantially the same facts as are the subject of an arbitration
proceeding under this Agreement or any Local Agreement which has already been
commenced, the Parties shall use their best endeavours to ensure that the
matters at issue shall be heard together by the same arbitral tribunal and that,
if appropriate, the Buyer, Relevant Buyer, Seller and/or Relevant Seller or
Relevant Buyer (as the case may be) be joined to any such proceeding.

 

20.6 The Parties hereby waive irrevocably:

 

  20.6.1 any right of appeal under the Arbitration Act 1996 in relation to any
award made by the arbitration tribunal appointed in accordance with this clause;
and

 

  20.6.2 any right to apply to the High Court under the Arbitration Act 1996 for
the determination of any question of law arising in the course of any reference
to arbitration under this clause.

 

21. COUNTERPARTS

 

   This Agreement may be executed in any number of counterparts each of which
when executed and delivered will be an original, but all the counterparts will
together constitute one and the same agreement.

 

CONFIDENTIAL TREATMENT

REQUESTED

  26  



--------------------------------------------------------------------------------

SCHEDULE 1

Relevant Sellers and Relevant Buyers

 

(1)

Relevant Seller

 

(2)

Relevant Buyer

 

(3)

Jurisdiction

Tech Data BVBA   Global Knowledge Belgium B.V.B.A   Belgium Tech Data Denmark
ApS   Global Knowledge Denmark ApS   Denmark Azlan SAS   Global Knowledge
Network France S.A.   France Tech Data GmbH & Co. OHG   Global Knowledge Germany
Training GmbH   Germany Tech Data Italia S.r.l.   Global Knowledge Network
Italia S.r.l.   Italy Tech Data Nederland B.V.   Global Knowledge Network
Netherlands B.V.   Netherlands Azlan Norge A/S   Global Knowledge Norway AS  
Norway Tech Data Espana SLU   Global Knowledge Network Spain S.L.   Spain Azlan
Scandinavia AB   Global Knowledge Network Sweden AB   Sweden

Azlan Logistics Ltd and

Computer 2000 Distribution Ltd*

  Global Knowledge Network Training Ltd.   UK

--------------------------------------------------------------------------------

* Note: Azlan Logistics Limited and Computer 2000 Distribution Limited are to be
regarded jointly as a Relevant Seller for all purposes except Schedule 7
(Completion Accounts) when they shall be treated as separate Relevant Sellers
with separate Completion Accounts attributable to each of them.

 

CONFIDENTIAL TREATMENT

REQUESTED

  27  



--------------------------------------------------------------------------------

SCHEDULE 2

Purchase Price Allocation

[REDACTED]

 

CONFIDENTIAL TREATMENT

REQUESTED

  28  



--------------------------------------------------------------------------------

SCHEDULE 3

The Excluded Assets

The following assets are excluded from the sale and purchase:

 

1. cash-in-hand held as at the Transfer Date and cash at bank (whether on
current or deposit account) relating to the Business including uncleared cheques
received at the Transfer Date, together with all Customer Cash;

 

2. any sums due as at the Transfer Date to the Seller and/or Relevant Sellers in
respect of Taxation including, without limitation VAT;

 

3. the Business Name;

 

4. the Retained Accounting Systems; and

 

5 the Retained Property.

 

CONFIDENTIAL TREATMENT

REQUESTED

  29  



--------------------------------------------------------------------------------

SCHEDULE 4

Warranties

 

22. Schedules

 

   The information contained in Schedules 2 and 3 to each Local Agreement is
true and accurate in all material respects.

SELLER

 

23. Capacity etc

 

   The Seller and each Relevant Seller have full power to enter into and perform
this Agreement and each relevant Local Agreement (as the case may be) and this
Agreement and the relevant Local Agreement (as the case may be) constitutes a
binding obligation on the Seller and each Relevant Seller in accordance with its
terms and, without prejudice to the generality of the foregoing, all
authorisations, approvals, consents and licences required by the Seller and/or
the Relevant Sellers to permit the Seller to enter into this Agreement or any
Relevant Seller to enter into the Local Agreement and the arrangements
contemplated in those agreements have been unconditionally and irrevocably
obtained and are in full force and effect.

ACCOUNTS

 

24. The Accounts

 

24.1 The Accounts:

 

  24.1.1 show a true and fair view of the assets, liabilities and state of
affairs of each Relevant Seller as at the Accounting Date and of the profits (or
losses) of each Relevant Seller financial year ended on that date;

 

  24.1.2 have been prepared and audited in accordance with the historical cost
convention, with all applicable accounting standards in the relevant
Jurisdiction then in force and (to the extent that no accounting standard is
applicable) with generally accepted accounting principles and practices of the
United States then in force; and

 

  24.1.3 have been prepared on bases and principles which are consistent with
those used in the preparation of the audited statutory accounts of the Relevant
Seller for the financial year immediately preceding that which ended on the
Accounting Date.

 

CONFIDENTIAL TREATMENT

REQUESTED

  30  



--------------------------------------------------------------------------------

24.2 Without prejudice to the generality of paragraph 3.1, the Accounts:

 

  24.2.1 provide for all material liabilities whatsoever of each Relevant Seller
in relation to the Business (other than contingent or potential liabilities
which are not expected to crystallise) and disclose all material contingent or
potential liabilities of each Relevant Seller in relation to the Business which
are not expected to crystallise and all material capital commitments of each
Relevant Seller in relation to the Business as at the Accounting Date; and

 

  24.2.2 set forth all the assets of each Relevant Seller that are attributable
to the Business as at the Accounting Date and the profits (or losses) of each
Relevant Seller for the financial year which ended on the Accounting Date.

 

25. Management Accounts

 

   The Management Accounts, copies of which are attached to the Disclosure
Letter, have been prepared in good faith in accordance with generally accepted
accounting principles and practices in the relevant Jurisdiction then in force
and on bases consistent with those used in the preparation of the Accounts and
in all material respects fairly reflect the performance and the position of the
Business for the nine month period ended on and as at the Management Accounts
Date.

CHANGES

 

26. Since the Accounting Date, save in relation to the Azlan Integration:

 

26.1 the Business has been carried on in the ordinary and usual course and in
the same manner (taking into account factors of seasonality) as in the 12 months
preceding the Accounting Date;

 

26.2 Since the Management Accounts Date, save in relation to Azlan Integration,:

 

  26.2.1 the Relevant Sellers have not acquired, or agreed to acquire, in
relation to the Business any single asset having a value in excess of $100,000
other than in the ordinary course of its business;

 

  26.2.2 the Relevant Sellers have not disposed of, or agreed to dispose of, any
asset of the Business which has a value reflected in the Accounts in excess of
$100,000 or which has been acquired since the Accounting Date other than in the
ordinary course of its business;

 

CONFIDENTIAL TREATMENT

REQUESTED

  31  



--------------------------------------------------------------------------------

  26.2.3 there has been no material adverse change in the financial position of
the Business or its operations.

RECORDS

 

27. The Records:

 

27.1 are properly prepared and maintained and up to date and accurate in all
material respects; and

 

27.2 are all exclusively owned by the Relevant Sellers and under their direct
control.

ASSETS

 

28. Unencumbered title; possession

 

28.1 Each material Business Asset to be sold by a Relevant Seller is legally and
beneficially owned by the Relevant Seller free from any Encumbrance.

 

28.2 No Relevant Seller has agreed to acquire any Business Asset (being an asset
with a value exceeding $50,000) on terms that the property in it will not pass
until full payment is made.

 

28.3 The Business Assets comprise all the assets that are necessary or desirable
for the carrying on of the Business in the manner in which it is currently
carried on.

 

29. Intellectual Property Rights and Know How

 

29.1 All Intellectual Property Rights and Know How used in the Business (save
for Intellectual Property Rights and Know How licensed to the Seller under any
Business Contract) are legally and beneficially owned by the Relevant Seller.

 

29.2 There are and have been in the last six years no proceedings, actions or
claims brought against any Relevant Seller in respect of the Business, and none
are pending or threatened impugning the title, validity or enforceability of any
of the Business Intellectual Property or Business Know How (provided that this
warranty is qualified to the extent of matters within the Seller’s knowledge in
respect of the period prior to the Relevant Seller’s ownership of the Business).

 

CONFIDENTIAL TREATMENT

REQUESTED

  32  



--------------------------------------------------------------------------------

29.3 So far as the Seller is aware, there is, and has been, no infringement of
any of the Business Intellectual Property and none is pending or threatened.

 

29.4 So far as the Seller is aware, there are no circumstances which would
render any current application for registration of the Business Intellectual
Property unacceptable to the relevant registry or other authority or which would
prevent any such application from proceeding to grant and registration.

 

29.5 Details of all licences, sub-licences and other agreements whereby the
Relevant Sellers are licensed or otherwise authorised to use the Intellectual
Property Rights, or Know How of a third party in connection with the Business
which are material to the operation of the Business or whereby a Relevant Seller
licenses or otherwise authorises a third party to use any of the Business
Intellectual Property or Business Know How which are material to the operation
of the Relevant Business are attached to the Disclosure Letter.

 

30. IT Systems

 

   Details of all material Software used in the Business are so far as the
Seller is aware set out in or attached to the Disclosure Letter. Copies of all
material licences, escrow agreements and development agreements in respect of
such Software are so far as the Seller is aware attached to the Disclosure
Letter.

PROPERTY

 

31. Details of the Property

 

31.1 The particulars of the Property shown in each Local Agreement and true and
accurate in all material respects.

 

31.2 The unexpired residue of the term granted by the Lease under which each
Leasehold Property is held is vested in the Seller and/or each Relevant Seller
and is valid and subsisting against all persons, including any person in whom
any superior estate or interest is vested.

 

31.3 In relation to each Lease, the landlord, and each lessee, tenant, licensee
or occupier has observed and performed in all material respects all covenants,
restrictions, stipulations and other encumbrances and there has not been any
express or implied waiver of or acquiescence to any breach of them.

 

CONFIDENTIAL TREATMENT

REQUESTED

  33  



--------------------------------------------------------------------------------

31.4 In relation to each Lease:

 

  31.4.1 all principal rent and additional rent and all other sums payable by
each lessee, tenant, licensee or occupier under each Lease (“Lease Sums”) have
been paid as and when they become due; and

 

  31.4.2 no Lease Sums have been commuted, waived or paid in advance of the due
date of payment.

 

31.5 No collateral assurances, undertakings or concessions have been made by any
party to any Lease.

 

31.6 No premium or principal rent has been taken or accepted from or agreed with
any tenant, lessee, occupier or licensee under any Lease beyond what is legally
permitted.

 

31.7 In this paragraph 10, “Lease” and “Leasehold Property” shall mean any Lease
or Leasehold Property forming part of or relating to the Property.

EMPLOYEES

 

32. Remuneration and employees

 

32.1 The Employees comprise all the persons employed or engaged by the Relevant
Sellers in relation to the Business at the date of this Agreement.

 

32.2 A schedule of all of the Employees is attached to the Disclosure Letter and
the details therein are accurate and substantially complete and such schedule
gives details of the identity, job title, date of commencement of employment (or
appointment to office), date of birth, years of continuous service, holiday
entitlement, all contractual remuneration and benefits payable to each Employee.

 

32.3 Save as set out in the Completion Accounts, there are no amounts owing to
any present or former officers, workers or employees of any Relevant Seller in
relation to the Business and none of them is entitled to accrued but unpaid
holiday or accrued but untaken holiday leave in respect of the current or
previous holiday year of the Business.

 

32.4 There are no Employees who have been absent from work due to sickness or
maternity leave for more than three continuous months in the 12 month period
ending on the date of this Agreement.

 

32.5 No Relevant Seller has formally recognised a trade union or works council
in relation to the Business or any part of it and the Relevant Seller is not a
party to any agreement or understanding with any trade union in relation to the
Business or any part of it.

 

CONFIDENTIAL TREATMENT

REQUESTED

  34  



--------------------------------------------------------------------------------

32.6 No Relevant Seller is involved in any industrial action in connection with
the Business.

 

32.7 There are no home working, part time, job share, flexitime or flexible
working arrangements or early retirement schemes applicable to any of the
Employees.

 

32.8 No Relevant Seller operates any short time working scheme or arrangement or
any redundancy or redeployment scheme or arrangement in relation to the
Business, whether formal or informal, contractual or non-contractual, which
provides for payments greater than those required by statute or for notice
periods greater than those set out in contracts of employment or engagement.

 

32.9 No Relevant Seller uses the services of outworkers, agency or other
self-employed persons, contracted labour or agents in the Business.

 

32.10 So far as the Seller is aware there is no person previously employed or
engaged by any Relevant Seller who now has or may have statutory or contractual
right to return to work or to be reinstated or to be re-engaged by it in the
Business.

 

32.11 No Relevant Seller has given or received notice to terminate the
employment or engagement of any person employed or engaged in the Business and
no person has ceased to be employed or engaged in the Business in either case
since the Management Accounts Date or where such notice has not yet expired.

 

33. Pensions

 

33.1 Details of all pension schemes applicable to the Employees are set out in
or are attached to the Disclosure Letter.

 

33.2 The Relevant Sellers have paid all pension contributions which they are
obliged to pay to or on behalf of the Employees under the rules of the pension
schemes.

CONTRACTS

 

34. Insurance

 

34.1 Particulars of the Seller’s insurances that relate to the Business or any
part of it or to any of the Business Assets and of all claims made against those
insurances in the last two years are set out in or attached to the Disclosure
Letter.

 

CONFIDENTIAL TREATMENT

REQUESTED

  35  



--------------------------------------------------------------------------------

34.2 All premiums due in relation to the insurance that relate to the Business
or any part of it or to any of the Business Assets have been paid.

 

34.3 So far as the Seller is aware there are no circumstances which are likely
to result in any insurance claim.

 

35. Material contracts

 

35.1 None of the Material Business Contracts:

 

  35.1.1 involves agency, distributorship, franchising, partnership, marketing
rights, joint venture, shareholders’ or consortium arrangements;

 

  35.1.2 involves hire purchase, conditional sale, credit sale, leasing, or
hiring arrangements in excess of $100,000;

 

  35.1.3 involves any capital expenditure in relation to the Business in excess
of $100,000;

 

  35.1.4 is incapable of complete performance in accordance with its terms
within six months after the date on which it was entered into;

 

  35.1.5 is a guarantee, indemnity, surety or form of comfort in respect of the
obligations of a third party, under which any liability or contingent liability
is outstanding; or

 

  35.1.6 is outside the ordinary course of Business.

 

35.2 No party to a Material Business Contract has given written notice to
terminate or to repudiate a Material Business Contract.

 

35.3 No party to a Material Business Contract has given written notice that a
Relevant Seller is in breach of the agreement. To the Seller’s knowledge no
matter exists which might give rise to such a breach.

 

35.4 The copies of the Material Business Contracts which are attached to the
Disclosure Letter accurately represent the terms and conditions of those
agreements under which the Business currently operates, notwithstanding that
certain of such documents (i) have not been executed or (ii) may be one of a
number of multiple agreements entered into by the Relevant Buyers in connection
with the Business which have materially the same terms. (And, for the avoidance
of doubt, the Buyer shall not be prejudiced in asserting any claim under the
Warranties against the Seller as a result of its knowledge that certain of the
Material Business Contracts attached to the Disclosure Letter are not
(i) executed agreements or (ii) may be one of multiple agreements having
materially the same terms.

 

CONFIDENTIAL TREATMENT

REQUESTED

  36  



--------------------------------------------------------------------------------

36. Other business matters

 

36.1 The Seller and the Relevant Seller does not carry on the Business under any
names other than the Business Names.

COMPLIANCE, DISPUTES

 

37. General legal compliance

 

37.1 So far as the Seller is aware, all material licences, consents, permits and
authorities (public and private) which are necessary to enable the Business to
be carried on effectively in the places and in the manner in which the Business
is now carried on have been obtained.

 

37.2 So far as the Seller is aware, the Business has been carried on in all
material respects in accordance with all applicable legal and administrative
requirements.

 

37.3 So far as the Seller is aware, none of the Employees (during the course of
his duties in relation to the Business) has committed or omitted to do any act
or thing in contravention of any law, order, regulation or the like in the
applicable Jurisdiction or elsewhere.

 

37.4 So far as the Seller is aware, there is not pending, or in existence, any
investigation or enquiry by, or on behalf of, any governmental or other
regulatory body in respect of the affairs of the Business.

 

37.5 So far as the Seller is aware, no agreement, transaction or arrangement
carried on or proposed to be carried on in connection with the Business by any
Relevant Seller is (or ought to have been) registered under, infringes or falls
within the scope of any competition, anti restrictive trade practice or consumer
protection law or legislation in the applicable Jurisdiction or elsewhere or is
or has been subject to any investigation, request for information, notice or
other communication by any court, governmental or regulatory authority.

 

38. Litigation

 

38.1 Neither a Relevant Seller nor, so far as the Seller is aware, any person
for whose acts a Relevant Seller may in respect of the Business be contractually
or vicariously liable is party to (whether as claimant, defendant or otherwise)
any civil, criminal, tribunal,

 

CONFIDENTIAL TREATMENT

REQUESTED

  37  



--------------------------------------------------------------------------------

   arbitration, administrative or other proceedings in respect of the Business
or any of the Business Assets and, so far as the Seller is aware, no such
proceedings are pending or threatened.

 

38.2 There is no outstanding or unsatisfied judgment, decree, order, award or
decision of a court, tribunal, arbitrator or governmental agency against a
Relevant Seller in relation to the Business and a Relevant Seller is party to
any current undertaking or assurance given to a court, tribunal or any other
person in connection with the determination or settlement of any claim or
proceedings in relation to the Business which remains outstanding.

 

39. Insolvency

 

39.1 No order has been made, petition presented or resolution passed for the
winding up of the Seller or any Relevant Seller. No administrative receiver,
receiver or receiver and manager has been appointed of the whole or any part of
the property, assets or undertaking of the Seller or any Relevant Seller.

 

39.2 No distress, execution or similar process has been levied and remains
undischarged in respect of any of the Business Assets.

 

39.3 The Seller has not stopped or suspended the payment of its debts or
received a written demand pursuant to section 123(1)(a) Insolvency Act 1986 or
equivalent applicable legislation and the Seller is not insolvent or unable to
pay its debts within the meaning of section 123 Insolvency Act 1986 or
equivalent applicable legislation.

 

39.4 No administrator (or similar offices under the laws of any other relevant
jurisdiction) has been appointed in respect of the Seller or any Relevant Seller
and no steps or actions have been taken in connection with the appointment of an
administrator in respect of the Seller or any Relevant Seller.

 

39.5 No voluntary arrangement has been proposed or approved under Part 1
Insolvency Act 1986 or equivalent applicable legislation and no compromise or
arrangement has been proposed, agreed to or sanctioned under section 425 CA 1985
or similar process in any other Jurisdiction has been proposed, agreed to or
sanctioned in respect of any Seller or any Relevant Seller.

 

40. Regulatory

 

40.1 In the last three years, neither the Seller nor any Relevant Seller has
received any notice or information alleging any liability in relation to any
environmental or health and safety matters. To the Seller’s knowledge there are
no circumstances which would be likely to give rise to such liability.

 

CONFIDENTIAL TREATMENT

REQUESTED

  38  



--------------------------------------------------------------------------------

SCHEDULE 5

Limitations on the Seller’s Liability

 

1. The provisions of this Schedule will apply notwithstanding any provisions to
the contrary in this Agreement.

 

2. Financial limitations

 

2.1 The aggregate liability of the Seller in respect of all claims under this
Agreement will not exceed the USD $16.5 million (sixteen million five hundred
thousand United States’ dollars).

 

2.2 The Seller will not be liable for any Relevant Claim unless the amount of
the liability in respect of that Relevant Claim exceeds $30,000 (when aggregated
with any and all other Relevant Claims arising out of the same circumstances or
set of circumstances).

 

2.3 The Seller will not be liable for any Relevant Claim unless and until the
amount of the liability in respect of that Relevant Claim, when aggregated with
the amount of the liability in respect of all other Relevant Claims (excluding
any amounts in respect of a Relevant Claim for which the Seller has no liability
because of paragraph 2.2), exceeds $200,000 in which event the Seller would be
liable for the whole amount of any such claims.

 

3. Time limitation

 

3.1 The Seller will not be liable for any Relevant Claim unless:

 

  3.1.1 within a period of fifteen months after the date of this Agreement the
Seller receives written notice of such Relevant Claim from the Buyer specifying
in reasonable detail (to the extent such information is available at the time of
the claim) the matter which gives rise to the claim, the nature of the claim and
the amount claimed in respect of such claim; and

 

  3.1.2 provided the Relevant Claim has not otherwise been satisfied, settled or
withdrawn, proceedings in respect of the Relevant Claim are issued and served on
the Seller within a period of six months from the later of the date of;
(i) notification of the Relevant Claim or; (ii) where it takes action against
any other person under clause 7.1 the date when it has taken all appropriate
steps.

 

CONFIDENTIAL TREATMENT

REQUESTED

  39  



--------------------------------------------------------------------------------

4. Specific limitations

 

   The Seller will have no liability in respect of any Relevant Claim:

 

4.1 to the extent that it arises or is increased as a result of the passing of,
or a change in, any law, rule, regulation, interpretation of the law or
administrative practice of a government, government department, agency or
regulatory body;

 

4.2 if it would not have arisen but for any act, omission, transaction or
arrangement carried out at the request of or with the consent of the Buyer
before Completion;

 

4.3 if it would not have arisen but for any voluntary act, omission, transaction
or arrangement carried out after Completion by the Buyer or any of the Buyer’s
respective directors, employees or agents or successors in title;

 

4.4 to the extent that it relates to any loss for which the Buyer has a right of
recovery whether by contribution or indemnity by insurance or would have been
entitled to recover if valid and adequate insurance:

 

  4.4.1 had been maintained at the relevant time; and

 

  4.4.2 was of a type as in force in relation to the Business at the date of
this Agreement or normally effected by prudent companies carrying on a business
similar to that of the Business; or

 

4.5 to the extent that the subject matter of the Relevant Claim is a matter
provided for, or included as a liability or disclosed, in the Management
Accounts.

 

4.6 to the extent that it is an Assumed Liability (in the amount set out in the
Completion Accounts).

 

5. Recovery from third parties

 

5.1 If the Buyer is entitled to recover from some other person any sum in
respect of any matter or event which could give rise to a Relevant Claim, the
Buyer will take all appropriate steps to recover that sum before making such
Relevant Claim, and any sum recovered will reduce the amount of such Relevant
Claim after deduction of all reasonable costs and expenses of recovery.

 

5.2 If the Seller pays the Buyer a sum to settle or discharge a Relevant Claim
and the Buyer subsequently recovers whether by payment, discount, credit, relief
or otherwise from any third party (including any tax authority) a sum which is
referable to the Relevant Claim then:

 

  5.2.1 either the Buyer will repay the Seller immediately the amount recovered
from the third party less any reasonable costs and expenses incurred in
recovering the same; or

 

CONFIDENTIAL TREATMENT

REQUESTED

  40  



--------------------------------------------------------------------------------

  5.2.2 if the figure resulting under paragraph 5.2.1 above is greater than the
amount paid by the Seller to settle or discharge the relevant Claim, then the
Buyer is only obliged to repay to the Seller such amount as is equivalent to the
sum paid by the Seller in settlement or discharge of that Relevant Claim.

 

6. No double recovery

 

   The Buyer is not entitled to recover damages or otherwise obtain payment,
reimbursement or restitution more than once in respect of the same loss or
liability.

 

7. Contingent Liabilities

 

   Without prejudice to paragraph 3, if any potential Relevant Claim arises as a
result of a contingent or unquantifiable liability of the Business, the Seller
will not be obliged to pay any sum in respect of the potential Relevant Claim
until the liability either ceases to be contingent or becomes quantifiable.

 

8. Conduct of Relevant Claims

 

  8.1 If the Buyer becomes aware of a third party claim which will or is likely
to give rise to a Relevant Claim, the Buyer will (or will procure that the
relevant Group Member will):

 

  8.1.1 immediately notify the Seller in writing of the potential Relevant Claim
and of the matters which will or are likely to give rise to such Relevant Claim;

 

  8.1.2 not make any admission of liability, agreement or compromise with any
person, body or authority in relation to the potential Relevant Claim without
prior written consent of the Seller;

 

  8.1.3 at all times disclose in writing to the Seller all information and
documents relating to the potential Relevant Claim or the matters which will or
are likely to give rise to the potential Relevant Claim;

 

  8.1.4 if requested by the Seller give the Seller and its professional advisers
reasonable access to:

 

  8.1.4.1 the personnel of the Buyer in order to interview the personnel; and

 

CONFIDENTIAL TREATMENT

REQUESTED

  41  



--------------------------------------------------------------------------------

  8.1.4.2 any relevant premises, chattels, accounts, documents and records
within the power, possession or control of the Buyer in order to, at the
Seller’s own expense, examine and photograph the premises and chattels and to
examine, photograph and take copies of the accounts, documents and records;

 

  8.1.5 take such action as the Seller may reasonably request to avoid, resist,
contest, defend, compromise or remedy the potential Relevant Claim or the
matters which will or are likely to give rise to such Relevant Claim and in each
case on the basis that the Seller will indemnify the Buyer for all reasonable
costs incurred as a result of a request by the Seller; and

 

  8.1.6 in connection with any actions or proceedings relating to the matter or
Relevant Claim, and subject to the Buyer being indemnified for all reasonable
costs incurred, use advisers nominated by the Seller and, if the Seller
requests, allow the Seller the exclusive conduct of such actions or proceedings.

 

8.2 In any event, the Seller will be entitled at any stage and at its sole
discretion to settle any third party assessment or claim provided that the
Seller notifies the Buyer and that any settlement is for monetary damages only.

 

9. Mitigation

 

   Nothing in this Schedule 5 will in any way restrict or limit the Buyer’s
common law duty to mitigate its loss.

 

10. Buyer’s knowledge of Relevant Claims

 

   The Seller will have no liability in respect of any Relevant Claim to the
extent that the circumstances are, at the date of this Agreement, within the
actual knowledge of the employees or officers of the Buyer who conducted due
diligence in relation to the purchase of the Business and could reasonably be
expected to result in a Relevant Claim.

 

11. No Limitations for Fraud

 

   Nothing in this Schedule 5 will have the effect of limiting or restricting
any liability of the Seller in respect of a Relevant Claim arising as a result
of any fraud or wilful misconduct or omission by or on behalf of the Seller.

 

CONFIDENTIAL TREATMENT

REQUESTED

  42  



--------------------------------------------------------------------------------

12. Payment of Relevant Claim to be reduction in consideration

 

   Any payment made by the Seller in respect of any Relevant Claim will be
deemed to be a reduction in the Consideration payable in accordance with
clause 4 of this Agreement.

 

CONFIDENTIAL TREATMENT

REQUESTED

  43  



--------------------------------------------------------------------------------

SCHEDULE 6

Azlan Name

 

CONFIDENTIAL TREATMENT

REQUESTED

  44  



--------------------------------------------------------------------------------

SCHEDULE 7

Part I - Completion Accounts

 

1. Completion Accounts

 

1.1 The Seller and the Buyer will procure that after Completion, proforma
accounts for each Relevant Seller so far only as relate to the Business will be
prepared in accordance with the provisions of this Schedule and in the format
set out in Part II of this Schedule.

 

1.2 The Completion Accounts will consist of a balance sheet of each Relevant
Seller as at the close of business on the Transfer Date.

 

1.3 The Completion Accounts will adopt the accounting bases, principles,
policies, treatments and categorisations applied for the purposes of the
Management Accounts.

 

2. Procedure

 

2.1 Within 20 Business Days after the date of Completion the Seller will procure
that there are prepared and delivered to the Buyer a final draft of the
Completion Accounts for each Relevant Seller.

 

2.2 The Buyer will review the draft Completion Accounts as delivered by the
Seller under this Schedule, such review to be completed within 15 Business Days
of such delivery. The Buyer will notify the Seller by one written notice within
such period whether or not it accepts them as complying with paragraph 1 of this
Schedule. The Seller will ensure that the Buyer is given access as soon as
reasonably practicable to all additional information it may reasonably require
to enable the Buyer to makes its decision. If the Buyer does not so notify the
Seller within 15 Business Days of delivery of the draft Completion Accounts then
the Buyer will be deemed to have accepted the draft Completion Accounts as
complying with paragraph 1.

 

2.3 If the Buyer notifies the Seller of any objection pursuant to paragraph 2.2
then:

 

  2.3.1 the Buyer will set out in reasonable detail its reasons for such
non-acceptance and specify the adjustments (including for the avoidance of
doubt, the quantum of the same) that in its opinion should be made to the draft
Completion Accounts in order to specify with paragraph 1 and provide supporting
evidence for each such adjustment;

 

CONFIDENTIAL TREATMENT

REQUESTED

  45  



--------------------------------------------------------------------------------

  2.3.2 the Buyer will provide the Seller with access to all such documents and
working papers relating to their preparation of the reasons for non-acceptance
and proposed adjustments to the Completion Accounts referred to in paragraph
2.3.1; and

 

  2.3.3 the Buyer and the Seller will use all reasonable endeavours to reach
agreement upon the adjustment needed to make the objections of the Buyer.

 

2.4 Once the Buyer has notified the Seller of any objection(s) in accordance
with paragraph 2.3.1 the Buyer shall not be entitled to raise any new or
additional objections and to the extent that the Buyer has not objected, the
Buyer shall be deemed to have accepted the remainder of the Completion Accounts.

 

2.5 If the Buyer and the Seller do not reach agreement within 20 Business Days
after service of the Buyer’s notice of non-acceptance under paragraph 2.2 then
any party may refer the matter(s) in dispute to an independent firm of chartered
accountants of international standing agreed by the parties. If the parties are
unable to agree on the appointment of an independent firm of chartered
accountants after a further 20 Business Days, an independent firm of chartered
accountants will be appointed on application of either party by the President or
other senior officer for the time being of the Institute of Chartered
Accountants in England and Wales (the “Expert”).

 

2.6 The Expert will act on the following basis:

 

  2.6.1 the Expert will act as an expert and not as an arbitrator;

 

  2.6.2 the Expert’s terms of reference will be to determine the remaining
matters in dispute between the parties;

 

  2.6.3 the parties will each provide the Expert with all information relating
to the matter which the Expert reasonably requires and the Expert will be
entitled (to the extent he considers appropriate) to base his determination on
such information and on the accounting and other records of the Company;

 

  2.6.4 the decision of the Expert is, in the absence of fraud or manifest
error, final and binding on the parties;

 

  2.6.5 the parties will each pay one half of the Expert’s costs or as the
Expert may determine;

 

CONFIDENTIAL TREATMENT

REQUESTED

  46  



--------------------------------------------------------------------------------

  2.6.6 except to the extent that the parties agree otherwise or otherwise as
set out in this paragraph 2.6, the Expert will determine its own procedure and
will determine only:

 

  2.6.6.1 whether any of the arguments for the adjustments to be made to the
draft Completion Accounts put forward in the Buyer’s non-acceptance notice are
correct in whole or in part; and

 

  2.6.6.2 if so, what alterations should be made to the Completion Accounts in
order to correct the relevant inaccuracy in them;

 

  2.6.7 the Expert will apply the accounting principles as set out in paragraph
1.3;

 

  2.6.8 the procedure of the Expert will:

 

  2.6.8.1 give the parties a reasonable opportunity to make written
representations to it; and

 

  2.6.8.2 require that each party supply the other with a copy of any written
representations at the same times they are made to the Expert;

 

  2.6.9 determination of the Expert will be in writing and made available for
collection by each of the parties at the offices of the Expert at such time as
it will determine.

 

2.7 If the Buyer and the Seller reach agreement on (or pursuant to paragraph 2.3
the Buyer is deemed to have accepted) the Completion Accounts, or if the
Completion Accounts are finally determined at any stage in the procedure set out
in this paragraph 2, the Completion Accounts as so agreed or determined will be
the Completion Accounts for the purposes of this Agreement and shall be final
and binding on the Seller and the Buyer and the liabilities stated or provided
for in the Completion Accounts shall be Assumed Liabilities referred to in
paragraph (i) of the definition of Assumed Liabilities in clause 1.

 

2.8 The Buyer and the Seller will pay their own costs and expenses in connection
with the preparation and agreement of the Completion Accounts including, where
applicable, any costs associated with presentation of their case to the
Independent Accountant.

 

CONFIDENTIAL TREATMENT

REQUESTED

  47  



--------------------------------------------------------------------------------

2.9 For the avoidance of doubt where the Buyer is required pursuant to this
paragraph to provide notice in writing to the Seller, such notice must be signed
by or on behalf of each of the Buyers in order to constitute valid notice upon
the Seller.

 

CONFIDENTIAL TREATMENT

REQUESTED

  48  



--------------------------------------------------------------------------------

Part II - Pro forma Balance Sheet as at the Transfer Date

 

[REDACTED]

   [REDACTED]    [REDACTED]                                                    
                                                             

 

CONFIDENTIAL TREATMENT

REQUESTED

  49  



--------------------------------------------------------------------------------

SCHEDULE 8

Material Contracts

[REDACTED]

 

CONFIDENTIAL TREATMENT

REQUESTED

  50  



--------------------------------------------------------------------------------

SCHEDULE 9

IT Systems

[REDACTED]

 

CONFIDENTIAL TREATMENT

REQUESTED

  51  



--------------------------------------------------------------------------------

SCHEDULE 10

Transitional Arrangements

 

1. Master Services Agreement

 

1.1 The Buyer and the Seller have agreed to enter into the master service
agreement in respect of IT services (“MSA”), the agreed form of which is
attached as Appendix A to this Schedule 10.

 

1.2 Subject to paragraph 2 and paragraph 3 below, the MSA sets out all of the
rights and obligations of each party in connection with the transitional
services that are to be provided by the Seller to the Buyer pursuant to this
Agreement.

 

2. Remittance Services

 

2.1 The Seller shall procure that each Relevant Seller shall charge the Relevant
Buyer for payments made by the Relevant Seller that are properly due from, and
payable by, the Relevant Buyer and the Buyer shall procure that each Relevant
Buyer shall pay such charges in accordance with, and in the manner, specified in
the Relevant Seller’s normal terms of business. The Relevant Seller shall only
be permitted to make such payments for the benefit of, or on behalf of, the
Relevant Buyer to satisfy obligations, which have been mutually agreed upon in
advance by the parties.

 

2.2 The Seller will procure that any purchase invoices relating to the period
after the Transfer Date which have been received in error, and not settled in
accordance with paragraph 2.1 above by the Relevant Seller, will be passed
through to the Relevant Buyer by the Relevant Seller on a timely basis.

 

3. Credit Management and Cash Collection Services

 

3.1 The Seller shall procure that the Relevant Sellers shall provide such credit
management and cash collection services (“CMCC Services”) to the Relevant
Buyers, in connection with Trade Accounts Receivable that have been transferred
to the Relevant Buyers, in such countries as are agreed between the parties from
time to time.

 

3.2 These CMCC Services shall be provided for an agreed fee to be calculated on
the basis of actual costs incurred by the Relevant Seller, on the Relevant
Seller’s usual terms of business and for such duration as the parties agree.

 

CONFIDENTIAL TREATMENT

REQUESTED

  52  



--------------------------------------------------------------------------------

3.3 The Seller will procure that any amounts collected by the Relevant Seller
subsequent to the Transfer Date on: a) Trade Accounts Receivable purchased by
the Relevant Buyer; or b) Trade Accounts Receivable created in respect of goods
or services supplied by the Relevant Buyer subsequent to the Transfer Date
(account payments received in error) will be transferred to the Relevant Buyer
by the Relevant Seller on a weekly basis.

 

4. Access to Data Centre

 

4.1 During the provision of the transitional services provided pursuant to this
Agreement the Buyer shall ensure that the Seller has full access to the data
centre at [REDACTED]. Where access poses a risk to the Buyer’s security, such
access shall either be supervised or monitored using CCTV.

 

5. Miscellaneous

 

5.1 In the event of any inconsistency between the provision of this Schedule 10
and this Agreement then the provisions of this Schedule 10 shall prevail.

 

CONFIDENTIAL TREATMENT

REQUESTED

  53  



--------------------------------------------------------------------------------

APPENDIX A

Master Service Agreement between Tech Data Europe GmbH and Global Knowledge

Network Netherlands B.V.

1.1 Approvals

The table below shows the representatives from Tech Data, the Business and
Global Knowledge that review and approve this agreement.

 

Ownership Type

 

Organizational Group

 

Representative

[REDACTED]   [REDACTED]   [REDACTED]

2.0 Background

On [10] March 2006 (the “Transfer Date”), Global Knowledge Network Netherlands
B.V. completed the purchase of the acquired business division from Tech Data
Europe GmbH..

The acquired business referred to in this agreement is the entire Azlan training
business carried on by the Tech Data group under the Azlan name at the Transfer
Date (the “Business”).

The Business software, hardware infrastructure, telephony & data communication
is hosted by Tech Data. It is acknowledged that Tech Data is not effectively
able to separate certain operations and infrastructure related to the Business
from its other operating assets and Global Knowledge is not able to integrate
the Business into its infrastructure by the Transfer Date without ceasing the
operations of the Business.

In the absence of an existing service level agreement between the Business and
Tech Data, this agreement is intended to define the support that Global
Knowledge requires to keep the Business at its current level of functionality
until the Business has been fully migrated to Global Knowledge.

2.1 Period of Agreement

Commence on the Transfer Date 24:00 and will remain in effect for a period of
six months.

The option to extend requires to written consent of both parties 2 months in
advance of the expiry date.

2.2 Termination of the agreement

Termination will occur either at the end of the six month period or when the
approving parties agree that the Business has been separated and integrated into
Global Knowledge, whichever is the earlier.

 

CONFIDENTIAL TREATMENT

REQUESTED

  54  



--------------------------------------------------------------------------------

No single party has the right to terminate this agreement independent of the
other before the 6 month period expires.

2.3 Statement of Intent

The intention of this agreement is to outline the process for all application
and technical support related issues. This document will specify the roles and
responsibilities of all users in resolving issues and the estimated time frames
in which actions should be completed.

2.4 Principal Contacts

The following will be the principal contacts to operate this Agreement:

 

Global Knowledge   [REDACTED] Tech Data   [REDACTED] The Business   [REDACTED]

3.0 Tech Data agrees to maintain current levels of support for the following
services:-

3.1 User Account Management

[REDACTED]

3.2 Network Connectivity

[REDACTED]

3.3 Telephony

[REDACTED]

3.4 Network & Fileserver Security

[REDACTED]

3.5 Building and room access.

Continue to provide to existing Business employees any existing building, room &
access rights. Where access poses a risk to Tech Data security e.g. Computer
Rooms, access will either be provided under supervision or monitored using CCTV.

3.6 Applications

TD will ensure availability of the following applications to the Business
users:-

[REDACTED]

All other application support activities will be managed by the Business.

 

CONFIDENTIAL TREATMENT

REQUESTED

  55  



--------------------------------------------------------------------------------

3.7 Software Maintenance & Licence Fees.

For shared infrastructure;

 

  •   Software maintenance fees are kept up to date.

 

  •   Software licence fees are paid where necessary.

For equipment transferred to GKN software licenses & maintenance activities will
be managed by Global Knowledge.

3.8 Transition Activity Support

 

  •   Assist in trouble shooting for 30 days after transition of
servers/applications.

 

  •   Provide users data files (including email-files) in the condition they
were left on Tech Data servers.

 

  •   Assist in moving desktops to new domain when required

 

  •   Assist in moving servers to new domain when required.

 

  •   Assist in completing all work necessary to separate the infrastructure
from Tech Data to Global Knowledge.

 

  •   Meet on regular basis with Global Knowledge employees to assist in
planning & realisation of the transition.

 

  •   Provide to Global Knowledge employees access to buildings, rooms &
equipment necessary to transition equipment and locations to Global Knowledge.

 

  •   Tech Data will accompany any Global Knowledge or the Business employees
when working on TD site/equipment.

4.0 Authorities

Tech data will manage the above subject to the following authorisations:-

[REDACTED]                                 [REDACTED]

5.0 Registering Support Requests

Tech Data will register the Business/Global Knowledge transition requests on its
in-house helpdesk software.

5.1 Reporting

Tech Data will provide a report on the level of service provided upon request.
This will show logged, closed & unclosed service requests to the date of
request.

6.0 Locations Support

The Business employees at the following locations will contact their existing
local Tech Data IT Support staff when an issue arises.

 

Location

 

Address

[REDACTED]   [REDACTED]

 

CONFIDENTIAL TREATMENT

REQUESTED

  56  



--------------------------------------------------------------------------------

7.0 Priority Definitions

[REDACTED]

7.1 Response Times

[REDACTED]

7.2 Service Availability

Tech Data IS function will provide telephone and on-site support for central
services provided out of the Wokingham office as follows:-

[REDACTED]

8.0 Escalation

If agreed response times are exceeded, problems will be escalated to the next
level of management within Tech Data IS function. If a problem has been
escalated two levels then Craig Partington will be notified.

8.1 Dispute Resolution

Problems that have escalated to point of dispute, the principle contacts will
address the issue and seek resolution. If the principle contacts are not able to
resolve the problem then the dispute will escalate to the CIO’s Global
Knowledge & Tech Data VP EMEA IT.

To the extent that any dispute is not resolved pursuant to the above paragraph,
clause 20 of the master agreement entered into by the parties on the Transfer
Date relating to the sale of the Business shall apply.

9.0 Obligations of the two parties to perform the separation

This section describes what tasks and timelines both parties agree to perform
the separation.

9.1 GKN

[REDACTED]

9.2 TD

[REDACTED]

 

CONFIDENTIAL TREATMENT

REQUESTED

  57  



--------------------------------------------------------------------------------

10.0 Confidential Disclosure

 

1. In connection with the business relationship between the parties under this
agreement, either party (the “Recipient”) may acquire confidential information
(“Confidential Information”) concerning the other party and its group companies.
Confidential Information may include information concerning past, present or
future research, development, technology, products (including software),
services, customers, procurement requirements, marketing initiatives,
specifications, test data, business forecasts and financial data.

 

2. Except as set out below, the Recipient shall receive Confidential Information
in confidence and keep it confidential. In particular:

 

  (a) The Recipient shall not disclose Confidential Information to any third
party and shall use its best efforts to prevent any such disclosure; and

 

  (b) The Recipient shall not circulate Confidential Information within its own
organisation except to those employees who need to know such information in
connection with the business relationship between the parties under this
agreement.

 

3. The Recipient shall have no obligations in respect of any Confidential
Information which is already in the public domain, or which is already in the
Recipient’s possession free of any obligation of confidence, at the time of
receipt by the Recipient.

 

4. The Recipient’s obligations in respect of any Confidential Information shall
cease if:

 

  (a) it enters the public domain through no fault of the Recipient, or is
communicated to the Recipient free of any obligation of confidence; or

 

  (b) it is developed by the Recipient independently of, and without reference
to, any Confidential Information; and

 

  (c) in any event, three (3) years after receipt by the Recipient.

 

5. All materials including (but not limited to) documents, designs,
specifications, data and lists furnished to the Recipient by the other party or
any of its group companies shall remain the property of that other party or
group company and shall be returned, together with all copies, promptly upon
request.

 

6. The Recipient warrants that all communications from the Recipient to the
other party or any of its group companies shall be without any obligation of
confidence, unless otherwise agreed in writing.

 

7. The Recipient shall not publicize this agreement or any connected matter,
including (but not limited to) any business relationship between the parties,
without the prior written consent of the other party.

11.0 Security Considerations

[REDACTED]

12.0 Approval

[REDACTED]

 

CONFIDENTIAL TREATMENT

REQUESTED

  58  